—Order, Supreme Court, Kings County (Randolph Jackson, J.), entered on or about March 6, 1992, which denied defendant New York City Housing Authority’s (NYCHA) motion for summary judgment dismissing the complaint as against it, and granted defendant City of New York’s cross-motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
We agree with the IAS Court that the notice of claim, read together with the accident report previously prepared by NYCHA’s employee, provided NYCHA with sufficient information as to the location of the alleged accident to enable it to investigate the claim, and thus satisfied the requirements of General Municipal Law § 50-e (2). Nor has NYCHA established as a matter of law that its grounds were maintained in a manner that satisfied its duty as landowner (Basso v Miller, 40 NY2d 233). Concur — Ellerin, J. P., Kupferman, Ross, Nardelli and Williams, JJ.